DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 22-33, in the reply filed on 12/21/21 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden, but applicant provides no explanation as to why it is so.  This is not found persuasive because the search burden and examination burden are undue due to different classification, and the extended search required based on the breadth of the claims and the scope of subject matter claimed.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 and 27-33 are rejected under 35 U.S.C. 102a1 as being anticipated by, or in the alternate, under 35 USC 103 as being unpatentable over, Utterberg (US 5,769,815: Utterberg herein after), with evidence from Utterberg (US 5,951,870; Utterberg-870 herein after).

    PNG
    media_image1.png
    677
    523
    media_image1.png
    Greyscale

Claim 22: the preamble paragraph of claim 1 only recites the intended use of the claimed connector to a dialysis system, which does not positively recite any structure. Utterberg teaches as shown in the annotated picture above, the connector as claimed. It has a first and second body demarcated as top and bottom halves in the picture, blood inlet (16), blood outlet (22), port opening (21) and air outlet ports (18 or 24). There is an interior wall (19), port space (interior of the device) and the guides (52).  
Regarding claims 27-33, these claims are combining the connector with a dialysis system, such dialysis systems are known in the art, and Utterberg teaches that 
The connector is connected to fluid lines as in claim 31. Having pumps and controllers in the dialysis system as recited in claim 31 in not patentable. Added evidence of functional connections can be seen in Utterberg-870.

Allowable Subject Matter
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The guiding arrangement, cited as invoking 35 USC 112(f), has a structure depicted in Fig. 5, which connects to the connector, and has both air and fluid lumen. These are patentable over the prior arts. The closest being Utterberg references and Arnal, et. al, US 6,192,900. Arnal teaches similar quick connects and guiding arrangement, but wouldn’t be obvious to fit the connector of the claimed invention without some insight. The “locking arrangement” in claim 26 is a structure with a button 40A and a jaw 40 B, which in combination with the recited connector is novel and unobvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777